Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 1 of 10 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


    147 FRIENDS GROCERY CORP., a
    New York Corporation and
    EDWIN MORALES, an Individual,

                     Plaintiffs,                    CASE NO.

         v.

    UNITED STATES OF AMERICA,                       COMPLAINT

                     Defendant.




        The Plaintiffs, 147 FRIENDS GROCERY CORP., a New York Corporation, and EDWIN

MORALES, an Individual, by and through their undersigned counsel and hereby file this

Complaint against the UNITED STATES OF AMERICA upon the grounds set forth herein, and

in support thereof, states as follows:

                                         FACTUAL BACKGROUND

        1.     The Plaintiffs own and operates a retail food store in Brooklyn New York, named

147 FRIENDS GROCERY CORP. (hereinafter referred to as “147 Friends Grocery”). The store

is comprised of a commercial storefront dedicated to retail sales of retail food market, focusing

mostly on groceries to the Plaintiffs’ customers.

        2.      Located in New York’s 8th Congressional District, 147 Friends Grocery serves a

community where approximately 24% of households receive Supplemental Nutrition Assistance

Program benefits1 (“SNAP”), formerly known as Food Stamps, which are overseen by the Food

& Nutrition Service (“FNS”) of the United States Department of Agriculture (“USDA”). Of said


1
 See USDA Publication of December 2020, Profile of SNAP Households: New York
Congressional District 8.
                                           Page 1 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 2 of 10 PageID #: 2




households, 50% have members with one or more people 60 years of age and over, 34.5% of said

households are with child(ren) under the age of 18 years, and 45% of said households are with

disabled individual(s).

       3.      Accordingly, 147 Friends Grocery began accepting Electronic Benefit Transfers (or

“EBT”) to better serve the local community and increase its attractiveness to SNAP customers.

These SNAP customers eventually became a substantial share of the store’s total clientele,

responsible for a substantial portion of the store’s gross revenue on EBT alone. In addition to

EBT, the SNAP clientele account for an even larger portion of the gross revenue as they conduct

significant non-SNAP transactions as well for ineligible items such as tobacco and home products.

       4.      On January 11, 2021, the USDA, through the FNS, issued a Charge Letter to the

Plaintiffs, wherein the Plaintiffs were charged by the Defendant with selling minor ineligible items

at the store which resulted in a six (6) month suspension of their SNAP license.

       5.      The Plaintiffs denied and defended against the Charge Letter, but on March 3rd,

2021 they were disqualified for a period of six (6) months from SNAP.

       6.      Accordingly, on March 11, 2021, the Plaintiffs filed for an Administrative Review

of the Department’s decision to disqualify them for a period of six (6) months, as permitted by 7

C.F.R. §279, and presented arguments and evidence in support of their position. The Plaintiffs

took issue not only with the evidence that any violations of SNAP retailer policies had occurred,

but also with whether or not they were neglectful or careless in their operation of the store and

oversight of the employees.

       7.      The Administrative Review Division of the USDA responded to the Plaintiffs’

appeal in a letter and opinion dated July 21, 2021 which was received on July 22, 2021.

       8.      This Judicial Appeal has been filed timely and seeks the reversal of the USDA’s



                                            Page 2 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 3 of 10 PageID #: 3




current decision to disqualify the Plaintiffs for six (6) months from participating as a SNAP retailer.

                                     JURISDICTION AND VENUE

        9.      The Plaintiffs bring this action based upon their disqualification from eligibility to

participate in the Supplemental Nutrition Assistance Program, as codified by Congress in 7 U.S.C.

§§ 2011 – 2036(c).

        10.     This Court has subject matter jurisdiction over the matters raised by the Plaintiffs

in this case pursuant to 7 U.S.C. §2023, and 7 C.F.R. §279.7. Furthermore, 28 U.S.C. §1331 gives

this Court original jurisdiction over civil actions arising under the laws of the United States, for

which the aforementioned statute and regulation qualify.

        11.     Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a), 7 U.S.C.

§2023(13) and 28 U.S.C. §1391(b) as this Plaintiffs’ business was owned and operated in

Brooklyn, New York, and because the facts giving rise to the circumstances herein occurred in the

Eastern District of New York.

                                               PARTIES

        12.     The Plaintiff, 147 FRIENDS GROCERY CORP., a New York Corporation, whose

principal place of business is at 147 Park Ave., Brooklyn, New York 11205-2002. 147 FRIENDS

GROCERY CORP. is referred to herein as “147 Friends Grocery” and referred to herein

collectively with the other Plaintiffs as “Plaintiffs”.

        13.     The Plaintiff, EDWIN MORALES, an Individual, is a natural person and resident

of New York and is the registered owner of 147 Friends Grocery Corp. and is referred to herein

collectively with the other Plaintiffs as “Plaintiffs”.

        14.     The Defendant, the UNITED STATES OF AMERICA, acting through its agency,

the United States Department of Agriculture (hereinafter referred to as the “USDA” or



                                              Page 3 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 4 of 10 PageID #: 4




“Department”), and its subservice, the Food and Nutrition Service (hereinafter referred to as

“FNS”).

                                    GENERAL ALLEGATIONS

       15.      The Supplemental Nutrition Assistance Program (SNAP) is a government program

operated pursuant to Title 7 United States Code, Chapter 51, and codified more specifically as 7

U.S.C. §§2011-2036(c).

       16.      The general purpose of SNAP is to provide food benefits (formerly “food stamps”)

to program participants who meet certain financial need requirements. SNAP participants are

awarded benefits (money) issued on a state-by-state basis in varying amounts based upon the needs

of their household. These benefits are transmitted to, and utilized by the participant, through an

Electronic Benefits Transfer (EBT) card, which conceptually functions similar to a debit card.

       17.      The benefits are to be used by the participant only for the purchase of food and

other eligible items sold by approved SNAP retailers, such as 147 Friends Grocery.



                        SNAP VIOLATION REGULATIONS AND POLICIES

          18.   SNAP retailers are governed by the Defendant through 7 C.F.R. §278.6 which sets

out the guidelines for disqualification or suspension of retailers who violate SNAP regulations,

and to some degree defines what those violations are. In pertinent part, and relied upon by the

Defendant in issuing the suspension in this case, is §278.6(5) and (6):

                a.     “[The Department may] disqualify the firm for 6 months if it is to be

       the first sanction for the firm and the evidence shows that personnel of the firm have

       committed violations such as but not limited to the sale of common nonfood items

       due to carelessness or poor supervision by the firm's ownership or management.” 7



                                           Page 4 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 5 of 10 PageID #: 5




          U.S.C. §278.6(5) (2009) (emphasis added).

           19.    The regulation clearly draws a line between violations that are a result of an

employee’s malicious or incidental mistakes that occur despite reasonable efforts and oversight

from ownership/management, and those which occur as the result of the poor handling of the

company and its employees by the management/ownership. Effectively, the regulation seeks only

to sanction those stores where the ownership/management has created an environment to permit

violations to fester or occur uninhibited.

           20.    In this instant action, the Defendant has alleged that the Plaintiffs committed

transactions which amount to the selling of ineligible common non-food items (also referred to as

“minor ineligible items”) in EBT transactions. Such allegations were based upon unsworn

statements of unidentified investigators.

           21.    In all, the Charge Letter claims that the Plaintiff allegedly sold different ineligible

items2 to the two contract investigators: (1) package of dispose ware plastic cups (100 cups); (2)

package scotch-brite heavy duty scrub sponge (1 ct); (3) roll of Scott brand unscented bathroom

tissue (10000 sheets per roll); (4) box of foilrite aluminum roil premium heavy duty foil (25 square

feet); (5) box of sunset brands heavy weight casual premium cutlery (24 forks); (6) package of

smart choice 9” plastic plates (25 count); (7) package of quality home super tough trash bags; (8)

package of jin jia toys city racing toy cars.

           22.    Notably, neither the Charge Letter (which instituted the Agency action) nor the

proceedings before the Administrative Review Office, offered any evidence or allegation that the

store’s ownership or management was careless or neglectful in their supervision and operation of

the store, nor was evidence provided showing such shortcomings in the oversight of the employees.



2
    Albeit on different occasions.
                                                Page 5 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 6 of 10 PageID #: 6




        23.    The store, in fact, did oversee its employees and provide SNAP training. At no

time was the store owner or manager neglectful or careless in the operation of the store.

        24.    As such, the determination that neglect or carelessness on the part of the

management/ownership existed was without evidence of support, and ultimately based on either

insufficient information or arbitrary standards.

                       ISSUANCE OF HARDSHIP CIVIL MONEY PENALTIES

       25.     With respect to the issuance of Civil Money Penalties in lieu of suspensions, 7

U.S.C. §278.6 permits the Department to issue a hardship civil money penalty. As noted by the

District of Oregon in the case Plaid Pantry Stores, Inc. vs. U.S., 612 F.Supp. 680, 684 (D. Oregon

1985) in drafting the Food Stamp Act and the statutes upon which the Defendant now operates and

under which this case arises, “Congress believed that civil money penalties should be the normal

penalty instead of disqualification.”

       26.     Nevertheless, it appears that the Agency did not evaluate that option in this matter,

nor did it consider a warning letter as provided under 7 C.F.R. §278.6(e)(7) where the violations

were too limited to warrant further agency action.

COUNT I: REQUEST FOR JUDICIAL REVIEW

       27.     The Plaintiffs incorporate and restate each and every paragraph set forth above as

though more fully set forth herein.

       28.     The Plaintiffs, pursuant to 7 U.S.C. §2023 and 7 C.F.R. §279.7 have the right to,

and hereby do, request a de novo judicial review of the six (6) month suspension issued by the

Defendant against the Plaintiffs.

       29.     The initial administrative decision, in addition to the Final Agency Decision

rendered upon the Administrative Appeal, errantly found that the Plaintiffs had committed SNAP



                                            Page 6 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 7 of 10 PageID #: 7




regulation violations as a result of accepting SNAP benefits in exchange for “common ineligible

non-food items.”

        30.      The store denies that the transactions occurred as described by the Department, and

that whatever transactions may have been processed were in any way knowingly violative.

        31.      Furthermore, the Final Agency Decision wrongly determined that the store’s

ownership and/or management was careless or neglectful in its operation of the firm and oversight

of the clerks.

        32.      The Plaintiffs’ management and ownership has been diligent in operating the store

and overseeing employees.

        33.      Even if the transactions had occurred as described by the Defendant, they were in

no way the result of ownership of managerial carelessness or neglect. The store is thorough and

careful in its training, but cannot be omniscient or omnipresent for every transaction.

        34.      Both the finding of a sale of ineligible items, and that such sale was the result of

managerial or ownership neglect or carelessness, were errant and warrant reversal.

        35.      Furthermore, the Plaintiffs have never been afforded an opportunity to cross

examine the third party investigator, nor have they been permitted the opportunity to review the

Administrative Record and respond to the allegations and evidence set forth therein.

        36.      As such, the Defendant, acting through its department and sub-departments in the

USDA, improperly and impermissibly suspended the Plaintiff from participation in SNAP for six

(6) months.

        37.      Therefore, the six (6) month disqualification against the Plaintiffs should be set

aside by this Court in favor of the issuance of a warning letter, and the Plaintiffs’ status as an

approved SNAP retailer should be reinstated.



                                             Page 7 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 8 of 10 PageID #: 8




          WHEREFORE, the Plaintiffs, 147 FRIENDS GROCERY CORP., a New York

Corporation, and EDWIN MORALES, an Individual, respectfully request this Honorable Court

conduct a Judicial Review of the Defendant’s six (6) month disqualification of the Plaintiffs, and

subsequently enter Judgment against the Defendant for improperly disqualifying the Plaintiffs for

six (6) months, as well as awarding the Plaintiffs the attorney’s fees and costs incurred in this

action.

COUNT II: ARBITRARY AND CAPRICIOUS SANCTION

          38.   The Plaintiffs hereby incorporate and restate paragraphs 1 through 26 above as

though more fully set forth herein.

          39.   The Defendant has issued a series of internal policies which in pertinent part are

designed to outline the system of punishments and sanctions for violations of the SNAP program

by authorized retailers.

          40.   The policies themselves draw arbitrary lines between numbers of ineligible items

and transactions which fail to take into consideration the volume of visits done by an investigator

or a confidential informant.

          41.   In any case, the Defendant lacked substantial evidence to indicate that the alleged

violations arose to the level of carelessness and/or poor supervision on the part of the Plaintiffs

which would indicate a failure at the managerial level to supervise employees as required under

the applicable regulations to support a six (6) month disqualification.

          42.   As such, the transactions qualify as inadvertent in nature, and given the other

evidence in the administrative record indicating a staunch refusal to sell ineligible items and

refusals to traffick in SNAP benefits, the Defendant’s internal policies required a warning letter to

be issued rather than a suspension.



                                            Page 8 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 9 of 10 PageID #: 9




       WHEREFORE, the Plaintiffs, 147 FRIENDS GROCERY CORP., a New York

Corporation, and EDWIN MORALES, an Individual, respectfully request this Court set aside the

Defendant’s suspension of the Plaintiffs from participating in the SNAP program, as well as

awarding the Plaintiffs attorney’s fees and costs incurred in this action.

COUNT III: IN THE ALTERNATIVE, JUDICIAL REVIEW OF DENIAL OF CIVIL MONEY PENALTY

       43.     The Plaintiffs hereby incorporate and restate paragraphs 1 through 26 above as if

more fully set forth herein.

       44.     The Plaintiffs timely requested the Department to issue a Hardship Civil Money

Penalty in lieu of a six (6) month disqualification as the impact on the local community would be

significant in the absence of 147 Friends Grocery ability to accept EBT.

       45.     The Defendant subsequently denied the request, leaving the matter for Judicial

Review pursuant to 7 U.S.C. §2023.

       46.     Review of the Defendant’s decision to issue (or decline) a civil money penalty is

subject to de novo judicial review so that the Court has the opportunity to independently evaluate

the evidence. See Affum v. U.S., 566 F.3d 1150, 1160 (D.C. Cir. 2009).

       47.     As such, the Plaintiffs request this Court review the Plaintiffs’ request for the

issuance of a hardship civil money penalty as permitted by law, and to issue said penalty if it is

found to be appropriate in lieu of any sanction resulting from the Court’s decision in Count I of

this Complaint.

       WHEREFORE, the Plaintiffs, 147 FRIENDS GROCERY CORP., a New York

Corporation, and EDWIN MORALES, an Individual, respectfully request this Honorable Court

enter Judgment reversing the Defendant’s decision not to issue a hardship civil money penalty,

and instead instruct Defendant to issue such penalty in the event a suspension is upheld under



                                            Page 9 of 10
Case 1:21-cv-04750-LDH-RML Document 1 Filed 08/23/21 Page 10 of 10 PageID #: 10




 Count I, as well as awarding the Plaintiffs attorney’s fees and costs incurred in this action.

            This matter has been respectfully submitted to the Court by the undersigned attorney, and

 shall be served upon the Defendant in the manner prescribed by the Federal Rules of Civil

 Procedure, 7 C.F.R. §279 and 7 U.S.C. §2023, as will be evidenced by the proof of service filed

 with the Court hereafter.

 Dated: August 23, 2021                          Respectfully submitted,

                                                 /s/ Andrew Z. Tapp
                                                 Andrew Z. Tapp, Esq.
                                                 Florida Bar Number: 68002
                                                 Metropolitan Law Group, PLLC
                                                 1971 W. Lumsden Road, #326
                                                 Brandon, Florida 33511-8820
                                                 Telephone:     (813) 228-0658
                                                 Fax:           (813) 330-3129
                                                 Email: Andrew@Metropolitan.legal
                                                 Application for Pro Hac Vice3

                                                 COUNSEL FOR PLAINTIFFS




 3
     To be filed.

                                              Page 10 of 10
